 


 
NEITHER THIS OPTION NOR THE SHARES ISSUABLE UPON EXERCISE OF THIS OPTION HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THIS OPTION NOR THE SHARES
ISSUABLE UPON EXERCISE OF THIS OPTION MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
 
 
---------------------------------------
 
 
COMMON STOCK PURCHASE OPTION
 
 
SERIES A
 
 
Intreorg Systems, Inc.
 
 
(A Texas CORPORATION)
 
 
[Field]
 
CERTIFICATE NUMBER: ____1
1,000,000 OPTIONS
STRIKE
$0.25
DATE:  June 7th, 2013
$1,000.00



 
 
INTREORG SYSTEMS, INC., a company organized and existing under the laws of the
State of Texas (the “Company”), hereby certifies that, for payment of $1,000,
receipt of which is hereby acknowledged by the Company, CENTRAL COAST TECHNOLOGY
ASSOCIATES, LLC or its registered assigns (the “Option Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company up to one
million (1,000,000) shares (as adjusted from time to time as provided in Section
8, the “Option Shares”) of common stock, no par value (the “Common Stock”), of
the Company at a price of Twenty Five Cents ($0.25) per Option Share (as
adjusted from time to time as provided in Section 8, the “Exercise Price”), at
any time and from time to time from and after the date thereof and through and
including 5:00 p.m. time on the last day of the exercise period as set forth in
Section 7 (the “Expiration Date”), and subject to the following terms and
conditions:
 
 
1.  
Registration of Option on Company’s Books.  The Company shall register this
Option upon records to be maintained by the Company for that purpose (the
“Option Register”), in the name of the record Option Holder hereof from time to
time. The Company may deem and treat the registered Option Holder of this Option
as the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Option Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.

 
2.  
Investment Representation.  The Option Holder by accepting this Option
represents that the Option Holder is acquiring this Option for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Option Holder will not sell or
otherwise dispose of this Option or the underlying Option Shares in violation of
applicable securities laws. The Option Holder acknowledges that the certificates
representing any Option Shares will bear a legend indicating that they have not
been registered under the United States Securities Act of 1933, as amended (the
“Securities Act”) and may not be sold by the Option Holder except pursuant to an
effective registration statement or pursuant to an exemption from registration
requirements of the Securities Act and in accordance with federal and state
securities laws.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Validity of Option and Issue of Shares. The Company represents and warrants that
this Option has been duly authorized and validly issued and warrants and agrees
that all of Common Stock that may be issued upon the exercise of the rights
represented by this Option will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that until the Expiration Date, the Company will at all
times have authorized and reserved a sufficient number of Common Stock to
provide for the exercise of the rights represented by this Option.

 
4.  
Registration of Transfers and Exchange of Options.

 
a.  
Transfer Register.  Subject to compliance with the legend set forth on the face
of this Option, the Company shall register the transfer of any portion of this
Option in the Option Register, upon surrender of this Option with the Form of
Assignment attached hereto duly completed and signed, to the Company at the
office specified in or pursuant to Section 14. Upon any such registration or
transfer, a new Option to purchase Common Stock, in substantially the form of
this Option (any such new Option, a “New Option”), evidencing the portion of
this Option so transferred shall be issued to the transferee and a New Option
evidencing the remaining portion of this Option not so transferred, if any,
shall be issued to the transferring Option Holder. The acceptance of the New
Option by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of an Option Holder of an
Option.

 
b.  
New Options.  This Option is exchangeable, upon the surrender hereof by the
Option Holder to the office of the Company specified in or pursuant to Section
14 for one or more New Options, evidencing in the aggregate the right to
purchase the number of Option Shares which may then be purchased hereunder. Any
such New Option will be dated the date of such exchange.

 
5.  
Exercise of Options.

 
a.  
Exercise Procedures.  Upon surrender of this Option with the Form of Election to
Purchase attached hereto duly completed and signed to the Company, at its
address set forth in Section 14, and upon payment and delivery of the Exercise
Price per Option Share multiplied by the number of Option Shares that the Option
Holder intends to purchase hereunder, in lawful money of the United States of
America, in cash or by certified or official bank check or checks, to the
Company, or pursuant to the Cashless Exercise hereof (as defined below), all as
specified by the Option Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise) issue or cause to be issued and cause to be delivered to or upon the
written order of the Option Holder and in such name or names as the Option
Holder may designate (subject to the restrictions on transfer described in the
legend set forth on the face of this Option), a certificate for the Option
Shares issuable upon such exercise, with such restrictive legend as required by
the Securities Act. Any person so designated by the Option Holder to receive
Option Shares shall be deemed to have become holder of record of such Option
Shares as of the Date of Exercise of this Option.

 
 
 
2

--------------------------------------------------------------------------------

 
 
b.  
Exercise Date.  A “Date of Exercise” means the date on which the Company shall
have received (i) this Option (or any New Option, as applicable), with the Form
of Election to Purchase attached hereto (or attached to such New Option)
appropriately completed and duly signed, and (ii) for cash exercises, payment of
the Exercise Price for the number of Option Shares so indicated by the Option
Holder to be purchased.

 
c.  
Exercise Form.  This Option shall be exercisable at any time and from time to
time for such number of Option Shares as is indicated in the attached Form of
Election to Purchase. If less than all of the Option Shares which may be
purchased under this Option are exercised at any time, the Company shall issue
or cause to be issued, at its expense, a New Option evidencing the right to
purchase the remaining number of Option Shares for which no exercise has been
evidenced by this Option.

 
 
d. Cashless Exercise.
 
(i)  Notwithstanding anything contained herein to the contrary but subject to
Section 6, the holder of this Option may, at its election exercised in its sole
discretion, exercise this Option in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
Net Number = (X * (Y - Z))/Y
 
 
(ii)  For purposes of the foregoing formula:
 
X= the total number shares with respect to which this Option is then being
exercised.
 
Y= the last reported sale price (as reported by the OTC Bulletin Board) of the
Common Stock on the trading day immediately preceding the date of the Exercise
Notice.
 
Z= the Option Exercise Price then in effect at the time of such exercise.
 
6.  
Maximum Exercise.  The Option Holder shall not be entitled to exercise this
Option on a Date of Exercise in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Option Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Option with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Option Holder and its affiliates of more than 4.9% of the outstanding shares
of Common Stock on such date. This Section 6 may be waived or amended only with
the consent of the Holder and the consent of holders of a majority of the shares
of outstanding Common Stock of the Company who are not Affiliates. For the
purposes of the immediately preceding sentence, the term “Affiliate” shall mean
any person: (a) that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company; or
(b) who beneficially owns in excess of 10% of the outstanding Common Stock. For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 there under.

 
7.  
Exercise Period.  The Options shall be exercisable immediately at any time and
shall expire in five years, at 5:00 P.M. mountain time, on June 7th, 2018.

 
 
 
3

--------------------------------------------------------------------------------

 
 
8.  
Adjustment of Exercise Price and Number of Shares.  The character of the shares
of stock or other securities at the time issuable upon exercise of this Option
and the Exercise Price therefore, are subject to adjustment upon the occurrence
of the following events, and all such adjustments shall be cumulative:

 
a.  
Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Option and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Option shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.

 
b.  
Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the holder of this Option, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Option
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Option
immediately prior thereto (all subject to further adjustment as provided in this
Option).

 
c.  
Certificate as to Adjustments.  In case of any adjustment or readjustment in the
price or kind of securities issuable on the exercise of this Option, the Company
will promptly give written notice thereof to the holder of this Option in the
form of a certificate, certified and confirmed by the Board of Directors of the
Company, setting forth such adjustment or readjustment and showing in reasonable
detail the facts upon which such adjustment or readjustment is based.

 
9.  
Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Option Shares on the exercise of this Option. The number of
full Option Shares that shall be issuable upon the exercise of this Option shall
be computed on the basis of the aggregate number of Option Shares purchasable on
exercise of this Option so presented. If any fraction of an Option Share would,
except for the provisions of this Section 9, be issuable on the exercise of this
Option, the Company shall, at its option, (i) pay an amount in cash equal to the
Exercise Price multiplied by such fraction or (ii) round the number of Option
Shares issuable, up to the next whole number.

 
10.  
Sale or Merger of the Company.  Upon a Change in Control, the 4.9% restriction
contained in Section 6 shall immediately be released and the Option Holder will
have the right to exercise this Option concurrently with such Change in Control
event. For purposes of this Option, the term “Change in Control” shall mean a
consolidation or merger of the Company with or into another company or entity in
which the Company is not the surviving entity or the sale of all or
substantially all of the assets of the Company to another company or entity not
controlled by the then existing stockholders of the Company in a transaction or
series of transactions.

 
11.  
Issuance of Substitute Option.  In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Option and/or the Exercise Price hereunder, the Company agrees
to issue to the Option Holder a substitute Option reflecting the adjusted number
of shares and/or Exercise Price upon the surrender of this Option to the
Company.

 
 
 
4

--------------------------------------------------------------------------------

 
 
12.  
Assignment of Option.  Subject to compliance of applicable securities laws, this
Option shall be freely transferrable in whole or in part by the Option Holder
without the prior consent of the Company.

 
13.  
Piggyback Registration Rights.  At no cost to any Option Holder, the Option
Holders shall be entitled to piggyback registration rights for the Option Shares
provided the piggyback registration rights do not prevent any funding for the
Company.  The Company will give prompt written notice to the Option Holders of
its intention to effect such a registration (each, a “Piggyback Notice”) and the
Company will use its best efforts to cause to be included in such registration
all Option Shares with respect to which the Company has received written
requests for inclusion therein within twenty (20) days after the date of sending
the Piggyback Notice.

 
14.  
Notice.  All notices required or permitted hereunder shall be in writing and
shall be deemed effective: (i) upon personal delivery; (ii) in the case of
delivery by mail within the continental United States, on the fourth (4th)
business day after such notice or other communication shall have been deposited
in the mail, postage prepaid, return receipt requested; (iii) when sent by
either facsimile or email at the applicable facsimile number or email address
set forth below upon confirmation of transmission or receipt of mailing; or (iv)
in the case of delivery by internationally recognized overnight delivery
service, when received, addressed as follows:

 
 
If to the Company to:
 
Intreorg Systems, Inc.
Attn: Steven Henson, President and CEO
2600 E. Southlake Boulevard, Suite 120-366
Southlake, TX 76092
 
If to the Option Holder:
 
Central Coast Technology Associates, LLC
Attn: Gary J, McAdam, Manager
14 Red Tail Drive
Highlands Ranch, CO 80126
 
or to such other address or addresses, facsimile number or numbers, or email
address or addresses as either party shall designate to the other in writing
from time to time by like notice.
 
 
15.  
Miscellaneous.

 
a. Shareholder Rights. The Option Holder shall not, by virtue hereof, be
entitled to any voting or other rights of a shareholder of the Company, either
at law or equity, and the rights of the Option Holder are limited to those
expressed in this Option.
 
b. Attorneys’ Fees. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties will be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or he may be entitled.
 
 
 
5

--------------------------------------------------------------------------------

 
 
c. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas applicable to contracts made
and to be performed in such State, without reference to the choice of law
principals thereof, and any and all actions to enforce the provisions of this
Agreement.
 
d. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of final jurisdiction, it is the intent of the
parties that all other provisions of this Agreement be construed to remain fully
valid, enforceable, and binding on the parties.
 
e. Headings. The descriptive headings of the various paragraphs or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
IN WITNESS WHEREOF, the Company has caused this Option to be duly executed by
the authorized officer as of the date first above stated.
 
Intreorg Systems, Inc., a Texas Corporation


 
 
By:   __________________________                                                             
 
 
Name:
  ________________________                                                                         
 
 
Its:  
 __________________________                                                             
 


 
 
6

--------------------------------------------------------------------------------

 
 
FORM OF ELECTION TO PURCHASE
 
 
(To be executed by the Option Holder to exercise the right to purchase shares of
Common Stock under the foregoing Option)
 
 
To:  INTREORG:
 
 
In accordance with the Option enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $0.0001 par value, of Intreorg and encloses the
Option and either $0.25 for each Option Share being purchased or an aggregate of
$________________ in cash or certified or official bank check or checks, or by
designating below authorizes the cashless exercise of all or a portion of this
Option, which sum or consideration represents the aggregate Exercise Price (as
defined in the Option) together with any applicable taxes payable by the
undersigned pursuant to the Option.
 
Amount of Cash Exercise:
$   ____________________                                                   
Amount of Cashless Exercise:
$   ____________________                                                    

 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:
 
Name:
 
Address:
     
Social Security or Tax Id. No.:
 

 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Option, the undersigned requests that a New
Option (as defined in the Option) evidencing the right to purchase the shares of
Common Stock not issuable pursuant to the exercise evidenced hereby be issued in
the name of and delivered to:
 
Name:
 
Address:
     
Social Security or Tax Id. No.:
 




     
Date: _________________, 2013
 
Signature
         
Please Print Name
         
Name of Entity (if applicable)
         
Title (if applicable)

 
Signature must conform in all respects to name of Option Holder as specified on
the face of the Option.
 
 


 
7

--------------------------------------------------------------------------------

 
 
 
FORM OF ASSIGNMENT
 
 
(To be executed upon assignment of Option)
 
 
For value received,
                                                               hereby sells,
assigns and transfers unto                                    the attached
Option [     % of the attached Option], together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint
                                     attorney to transfer said Option [said
percentage of said Option] on the books of Intreorg, a Texas corporation, with
full power of substitution in the premises.
 
 
If not all of the attached Option is to be so transferred, a new Option is to be
issued in the name of the undersigned for the balance of said Option.
 
 
The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Option unless applicable federal and
state securities laws have been complied with.
 
 
Dated:                       , 201_____
 
 


 
 
                                                                                                                                 
Signature
 
 


Print Name
 


 
 
8

--------------------------------------------------------------------------------

 